DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1 – 20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 - 20 of prior U.S. Patent No. 9,968,155 to Wilson. This is a statutory double patenting rejection.

Wilson disclose an eye protector having a center portion defining a center of gaze of a wearer, the eye protector comprising: - a lens configured to protect the wearer from projectiles, the lens having a lens refractive index; - an optically clear stack attached to the lens, the stack comprising at least one removable layer, each removable layer having a removable layer refractive index; and - an optically clear dry mount adhesive layer attaching the stack to the lens, the dry mount adhesive layer forming a continuous and uninterrupted adhesive surface over at least the center portion, the dry mount adhesive layer having a dry mount adhesive refractive index, the dry mount adhesive layer being self-wetting and attaching the stack to the lens so that air between the stack and the lens can be removed after the stack is attached to the lens, and wherein the lens refractive index, the dry mount adhesive refractive index, and each removable layer refractive index are matched to within about 0.2 (Claim 1) as in claim 1. With respect to claim 2,   the stack comprises a plurality of removable layers, each of the removable layers attached to at least one other removable layer with an optically clear stack adhesive layer, each stack adhesive layer having a stack adhesive refractive index, wherein the lens refractive index, the dry mount adhesive refractive index, each removable layer refractive index and each stack adhesive refractive index are matched to within about 0.2 (Claim 2). Regarding claim 3, the lens comprises a polycarbonate material having a refractive index between about 1.58 and about 1.59 (Claim 3). For claim 4, each of the removable layers comprises a polyethylene terephalate material having a refractive index between about 1.57 to about 1.67 (Claim 4). In claim 5, the dry mount adhesive layer comprises a polymethyl methacrylate material (Claim 5). With regard to claim 6, each of the stack adhesive layers comprises a high index silicone adhesive (Claim 6). As in claim 7, the dry mount adhesive layer and each stack adhesive layer comprise a high index silicone adhesive (Claim 7). With respect to claim 8, the lens is attached to at least one of a helmet, an eyeglass, a face shield, or a goggle (Claim 8). Regarding claim 9, the stack is configured so that opposed outer portions of each removable layer form a stepped configuration that facilitates gripping of an uppermost removable layer of the stack (Claim 9). For claim 10, the dry mount adhesive establishes a peel strength between the stack and the lens that is greater than a peel strength between each removable layer and the stack. Wilson further discloses an optically clear stack configured for affixing to a lens to form an eye protector, the eye protector having a center portion defining the center of gaze of a wearer, the lens being configured to protect the wearer from projectiles and having a lens refractive index, the stack comprising: - at least one optically clear removable layer, each removable layer having a removable layer refractive index; and - an optically clear dry mount adhesive layer applied to a lower surface of the stack, the dry mount adhesive layer configured to attach the stack to the lens, the dry mount adhesive layer forming a continuous and uninterrupted adhesive surface, the surface configured to cover at least the center portion, the dry mount adhesive layer being self-wetting and configured to attach the stack to the lens so that air between the stack and the lens can be removed after the stack is attached -21-to the lens, the dry mount adhesive layer having a dry mount adhesive refractive index, wherein the lens refractive index, the dry mount adhesive refractive index, and each removable layer refractive index are matched to within about 0.2 (Claim 11) as in claim 11. With respect to claim 12, the stack comprises a plurality of removable layers, each of the removable layers attached to at least one other removable layer with an optically clear stack adhesive layer, each stack adhesive layer having a stack adhesive refractive index, wherein the lens refractive index, the dry mount adhesive refractive index, each removable layer refractive index and each stack adhesive refractive index are matched to within about 0.2 (Claim 12). Regarding claim 13, the dry mount adhesive layer comprises a polymethyl methacrylate material (Claim 13). For claim 14, the stack is configured so that opposed outer portions of each removable layer form a stepped configuration that facilitates gripping of an uppermost removable layer of the stack (Claim 14). In claim 15, the dry mount adhesive is configured to establish a peel strength between the stack and the lens that is greater than a peel strength between each removable layer and the stack (Claim 15). Wilson also discloses a method of protecting an eye protector without significantly reducing visual acuity through the eye protector, the eye protector having a center portion defining a center of gaze of a wearer, the eye protector also having a lens configured to protect the wearer from projectiles, the lens having a lens refractive index, the method comprising: - selecting an optically clear stack having at least one removable layer, each removable layer having a removable layer refractive index matched to within about 0.2 of the lens refractive index; - removing a protective liner from a bottom surface of the lens stack to expose an optically clear dry mount adhesive layer, and -22-- dry mounting the stack to the lens so that the adhesive layer forms a continuous and uninterrupted adhesive layer over at least the center portion, wherein the dry mount adhesive layer is self-wetting and has a dry mount adhesive layer refractive index matched to within about 0.2 of the lens refractive index and each removable layer refractive index (Claim 16) as in claim 16. With respect to claim 17, the selecting step comprises selecting a stack having a plurality of removable layers  (Claim 17). Regarding claim 18, the dry mounting step further comprises the step of removing air between the stack and the lens after the stack is dry mounted to the lens (Claim 18). For claim 19, the step of breaking an adhesive bond between the stack and an uppermost removable layer of the stack to remove the uppermost removable layer, the breaking step further comprising gripping and pulling a tab on the uppermost layer of the stack to remove the uppermost layer and expose a lower layer of the stack, wherein the adhesive bond is formed by an optically clear stack adhesive layer having a stack adhesive refractive index, wherein the stack adhesive layer refractive index, the lens refractive index, each removable layer refractive index, and the dry mount adhesive refractive index are matched to within about 0.2 (Claim 19). In claim 20, the step of dry mounting establishes a peel strength between the stack and the lens that is greater than a peel strength between each removable layer and the stack (Claim 20).

Claims 1 – 5 and 8 – 15 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 – 5 and 8 – 15 of prior U.S. Patent No. 9,295,297 to Wilson. This is a statutory double patenting rejection.

Wilson discloses an eye protector having a center portion defining a center of gaze of a wearer, the eye protector comprising: - a lens configured to protect the wearer from projectiles, the lens having a lens refractive index; - an optically clear stack attached to the lens, the stack comprising at least one removable layer, each removable layer having a removable layer refractive index; and - an optically clear dry mount adhesive layer attaching the stack to the lens, the dry mount adhesive layer forming a continuous and uninterrupted adhesive surface over at least the center portion, the dry mount adhesive layer having a dry mount adhesive refractive index, the dry mount adhesive layer being self-wetting and attaching the stack to the lens so that air between the stack and the lens can be removed after the stack is attached to the lens, and wherein the lens refractive index, the dry mount adhesive refractive index, and each removable layer refractive index are matched to within about 0.2 (Claim 1) as in claim 1. With respect to claim 2, the stack comprises a plurality of removable layers, each of the removable layers attached to at least one other removable layer with an optically clear stack adhesive layer, each stack adhesive layer having a stack adhesive refractive index, wherein the lens refractive index, the dry mount adhesive refractive index, each removable layer refractive index and each stack adhesive refractive index are matched to within about 0.2 (Claim 2). Regarding claim 3, the lens comprises a polycarbonate material having a refractive index between about 1.58 and about 1.59 (Claim 3). For claim 4, each of the removable layers comprises a polyethylene terephalate material having a refractive index between about 1.57 to about 1.67 (Claim 4). In claim 5, the dry mount adhesive layer comprises a polymethyl methacrylate material (Claim 5). With respect to claim 8, the lens is attached to at least one of a helmet, an eyeglass, a face shield, or a goggle (Claim 8). Regarding claim 9, the stack is configured so that opposed outer portions of each removable layer form a stepped configuration that facilitates gripping of an uppermost removable layer of the stack (Claim 9). For claim 10, the dry mount adhesive establishes a peel strength between the stack and the lens that is greater than a peel strength between each removable layer and the stack (Claim 10). Wilson further discloses an optically clear stack configured for affixing to a lens to form an eye protector, the eye protector having a center portion defining the center of gaze of a wearer, the lens being configured to protect the wearer from projectiles and having a lens refractive index, the stack comprising: - at least one optically clear removable layer, each removable layer having a removable layer refractive index; and - an optically clear dry mount adhesive layer applied to a lower surface of the stack, the dry mount adhesive layer configured to attach the stack to the lens, the dry mount adhesive layer forming a continuous and uninterrupted adhesive surface, the surface configured to cover at least the center portion, the dry mount adhesive layer being self-wetting and configured to attach the stack to the lens so that air between the stack and the lens can be removed after the stack is attached -21-to the lens, the dry mount adhesive layer having a dry mount adhesive refractive index, wherein the lens refractive index, the dry mount adhesive refractive index, and each removable layer refractive index are matched to within about 0.2 (Claim 11) as in claim 11. With respect to claim 12, the stack comprises a plurality of removable layers, each of the removable layers attached to at least one other removable layer with an optically clear stack adhesive layer, each stack adhesive layer having a stack adhesive refractive index, wherein the lens refractive index, the dry mount adhesive refractive index, each removable layer refractive index and each stack adhesive refractive index are matched to within about 0.2 (Claim 12). Regarding claim 13, the dry mount adhesive layer comprises a polymethyl methacrylate material (Claim 13). For claim 14, the stack is configured so that opposed outer portions of each removable layer form a stepped configuration that facilitates gripping of an uppermost removable layer of the stack (Claim 14). In claim 15, the dry mount adhesive is configured to establish a peel strength between the stack and the lens that is greater than a peel strength between each removable layer and the stack (Claim 15). 

Claims 16 – 20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 – 5 of prior U.S. Patent No. 9,526,290 to Wilson. This is a statutory double patenting rejection.

Wilson also discloses a method of protecting an eye protector without significantly reducing visual acuity through the eye protector, the eye protector having a center portion defining a center of gaze of a wearer, the eye protector also having a lens configured to protect the wearer from projectiles, the lens having a lens refractive index, the method comprising: - selecting an optically clear stack having at least one removable layer, each removable layer having a removable layer refractive index matched to within about 0.2 of the lens refractive index; - removing a protective liner from a bottom surface of the lens stack to expose an optically clear dry mount adhesive layer, and -22-- dry mounting the stack to the lens so that the adhesive layer forms a continuous and uninterrupted adhesive layer over at least the center portion, wherein the dry mount adhesive layer is self-wetting and has a dry mount adhesive layer refractive index matched to within about 0.2 of the lens refractive index and each removable layer refractive index (Claim 1) as in claim 16. With respect to claim 17, the selecting step comprises selecting a stack having a plurality of removable layers (Claim 2). Regarding claim 18, the dry mounting step further comprises the step of removing air between the stack and the lens after the stack is dry mounted to the lens (Claim 3). For claim 19, the step of breaking an adhesive bond between the stack and an uppermost removable layer of the stack to remove the uppermost removable layer, the breaking step further comprising gripping and pulling a tab on the uppermost layer of the stack to remove the uppermost layer and expose a lower layer of the stack, wherein the adhesive bond is formed by an optically clear stack adhesive layer having a stack adhesive refractive index, wherein the stack adhesive layer refractive index, the lens refractive index, each removable layer refractive index, and the dry mount adhesive refractive index are matched to within about 0.2 (Claim 4). In claim 20, the step of dry mounting establishes a peel strength between the stack and the lens that is greater than a peel strength between each removable layer and the stack (Claim 5).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 4 of U.S. Patent No. 10,226,095 to Wilson in view of U.S. Patent No. 9,968,155 to Wilson. 

Wilson (‘095) also discloses a method of protecting an eye protector without significantly reducing visual acuity through the eye protector, the eye protector having a center portion defining a center of gaze of a wearer, the eye protector also having a lens configured to protect the wearer from projectiles, the lens having a lens refractive index, the method comprising: - selecting an optically clear stack having at least one removable layer, each removable layer having a removable layer refractive index matched to within about 0.2 of the lens refractive index; - removing a protective liner from a bottom surface of the lens stack to expose an optically clear dry mount adhesive layer, and -22-- dry mounting the stack to the lens so that the adhesive layer forms a continuous and uninterrupted adhesive layer over at least the center portion, wherein the dry mount adhesive layer is self-wetting and has a dry mount adhesive layer refractive index matched to within about 0.2 of the lens refractive index and each removable layer refractive index (Claims 1 and 3) as in claim 16. With respect to claim 17, the selecting step comprises selecting a stack having a plurality of removable layers (Claim 1). For claim 19, the step of breaking an adhesive bond between the stack and an uppermost removable layer of the stack to remove the uppermost removable layer, the breaking step further comprising gripping and pulling a tab on the uppermost layer of the stack to remove the uppermost layer and expose a lower layer of the stack, wherein the adhesive bond is formed by an optically clear stack adhesive layer having a stack adhesive refractive index, wherein the stack adhesive layer refractive index, the lens refractive index, each removable layer refractive index, and the dry mount adhesive refractive index are matched to within about 0.2 (Claims 1 and 4). In claim 20, the step of dry mounting establishes a peel strength between the stack and the lens that is greater than a peel strength between each removable layer and the stack (Claim 1). However, Wilson (‘095) fails to disclose the dry mounting step further comprises the step of removing air between the stack and the lens after the stack is dry mounted to the lens.

	Wilson (‘155) teaches an eye protector having a center portion defining a center of gaze of a wearer, the eye protector comprising: - a lens configured to protect the wearer from projectiles, the lens having a lens refractive index; - an optically clear stack attached to the lens, the stack comprising at least one removable layer, each removable layer having a removable layer refractive index; and - an optically clear dry mount adhesive layer attaching the stack to the lens, the dry mount adhesive layer forming a continuous and uninterrupted adhesive surface over at least the center portion, the dry mount adhesive layer having a dry mount adhesive refractive index, the dry mount adhesive layer being self-wetting and attaching the stack to the lens so that air between the stack and the lens can be removed after the stack is attached to the lens, and wherein the lens refractive index, the dry mount adhesive refractive index, and each removable layer refractive index are matched to within about 0.2 (Claim 1) for the purpose of protecting an eye protector without reducing visual acuity therethrough (Column 2, lines 8 – 10).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to remove air between the stack and the lens after the stack is dry mounted to the lens in Wilson (‘095) in order to protect an eye protector without reducing visual acuity therethrough as taught by Wilson (‘155).
Claims 16 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5 and 10 of U.S. Patent No. 10,070,678 to Wilson. 

Wilson (‘678) also discloses a method of protecting an eye protector without significantly reducing visual acuity through the eye protector, the eye protector having a center portion defining a center of gaze of a wearer, the eye protector also having a lens configured to protect the wearer from projectiles, the lens having a lens refractive index, the method comprising: - selecting an optically clear stack having at least one removable layer; - removing a protective liner from a bottom surface of the lens stack to expose an optically clear dry mount adhesive layer, and -22-- dry mounting the stack to the lens so that the adhesive layer forms a continuous and uninterrupted adhesive layer over at least the center portion, the dry mount adhesive layer being self-wetting and attaching the stack to the lens so that air between the stack and the lens can be removed after the stack is attached to the lens, and wherein the lens refractive index, the dry mount adhesive refractive index, and each removable layer refractive index are matched to within about 0.2  (Claims 1 and 10) as in claim 16. With respect to claim 17, the selecting step comprises selecting a stack having a plurality of removable layers (Claim 1). Regarding claim 18, the step of removing air between the stack and the lens after the stack is dry mounted to the lens (Claim 2). For claim 19, the step of breaking an adhesive bond between the stack and an uppermost removable layer of the stack to remove the uppermost removable layer, the breaking step further comprising gripping and pulling a tab on the uppermost layer of the stack to remove the uppermost layer and expose a lower layer of the stack, wherein the adhesive bond is formed by an optically clear stack adhesive layer having a stack adhesive refractive index, wherein the stack adhesive layer refractive index, the lens refractive index, each removable layer refractive index, and the dry mount adhesive refractive index are matched to within about 0.2 (Claims 4 and 10). In claim 20, the step of dry mounting establishes a peel strength between the stack and the lens that is greater than a peel strength between each removable layer and the stack (Claim 5). 

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 – 9, and 11 – 20 of U.S. Patent No. 10,321,731 to Wilson. 

Wilson discloses an eye protector having a center portion defining a center of gaze of a wearer, the eye protector comprising: - a lens configured to protect the wearer from projectiles, the lens having a lens refractive index; - an optically clear stack attached to the lens, the stack comprising at least one removable layer, each removable layer having a removable layer refractive index; and - an optically clear dry mount adhesive layer attaching the stack to the lens, the dry mount adhesive layer forming a continuous and uninterrupted adhesive surface over at least the center portion, the dry mount adhesive layer having a dry mount adhesive refractive index, the dry mount adhesive layer being self-wetting and attaching the stack to the lens so that air between the stack and the lens can be removed after the stack is attached to the lens, and wherein the lens refractive index, the dry mount adhesive refractive index, and each removable layer refractive index are matched to within about 0.2 as in (Claims 11 and 12) claim 1. With respect to claim 2,   the stack comprises a plurality of removable layers, each of the removable layers attached to at least one other removable layer with an optically clear stack adhesive layer, each stack adhesive layer having a stack adhesive refractive index, wherein the lens refractive index, the dry mount adhesive refractive index, each removable layer refractive index and each stack adhesive refractive index are matched to within about 0.2 (Claim 12). Regarding claim 3, the lens comprises a polycarbonate material having a refractive index between about 1.58 and about 1.59 (Claim 13). For claim 4, each of the removable layers comprises a polyethylene terephalate material having a refractive index between about 1.57 to about 1.67 (Claim 14). In claim 5, the dry mount adhesive layer comprises a polymethyl methacrylate material (Claim 15). With regard to claim 6, each of the stack adhesive layers comprises a high index silicone adhesive (Claim 16). As in claim 7, the dry mount adhesive layer and each stack adhesive layer comprise a high index silicone adhesive (Claim 17). With respect to claim 8, the lens is attached to at least one of a helmet, an eyeglass, a face shield, or a goggle (Claim 18). Regarding claim 9, the stack is configured so that opposed outer portions of each removable layer form a stepped configuration that facilitates gripping of an uppermost removable layer of the stack (Claim 19). For claim 10, the dry mount adhesive establishes a peel strength between the stack and the lens that is greater than a peel strength between each removable layer and the stack (Claim 20). Wilson further discloses an optically clear stack configured for affixing to a lens to form an eye protector, the eye protector having a center portion defining the center of gaze of a wearer, the lens being configured to protect the wearer from projectiles and having a lens refractive index, the stack comprising: - at least one optically clear removable layer, each removable layer having a removable layer refractive index; and - an optically clear dry mount adhesive layer applied to a lower surface of the stack, the dry mount adhesive layer configured to attach the stack to the lens, the dry mount adhesive layer forming a continuous and uninterrupted adhesive surface, the surface configured to cover at least the center portion, the dry mount adhesive layer being self-wetting and configured to attach the stack to the lens so that air between the stack and the lens can be removed after the stack is attached -21-to the lens, the dry mount adhesive layer having a dry mount adhesive refractive index, wherein the lens refractive index, the dry mount adhesive refractive index, and each removable layer refractive index are matched to within about 0.2 (Claim 5) as in claim 11. With respect to claim 12, the stack comprises a plurality of removable layers, each of the removable layers attached to at least one other removable layer with an optically clear stack adhesive layer, each stack adhesive layer having a stack adhesive refractive index, wherein the lens refractive index, the dry mount adhesive refractive index, each removable layer refractive index and each stack adhesive refractive index are matched to within about 0.2 (Claim 7). Regarding claim 13, the dry mount adhesive layer comprises a polymethyl methacrylate material (Claim 6). For claim 14, the stack is configured so that opposed outer portions of each removable layer form a stepped configuration that facilitates gripping of an uppermost removable layer of the stack (Claim 8). In claim 15, the dry mount adhesive is configured to establish a peel strength between the stack and the lens that is greater than a peel strength between each removable layer and the stack (Claim 9). Wilson also discloses a method of protecting an eye protector without significantly reducing visual acuity through the eye protector, the eye protector having a center portion defining a center of gaze of a wearer, the eye protector also having a lens configured to protect the wearer from projectiles, the lens having a lens refractive index, the method comprising: - selecting an optically clear stack having at least one removable layer, each removable layer having a removable layer refractive index matched to within about 0.2 of the lens refractive index; - removing a protective liner from a bottom surface of the lens stack to expose an optically clear dry mount adhesive layer, and -22-- dry mounting the stack to the lens so that the adhesive layer forms a continuous and uninterrupted adhesive layer over at least the center portion, wherein the dry mount adhesive layer is self-wetting and has a dry mount adhesive layer refractive index matched to within about 0.2 of the lens refractive index and each removable layer refractive index (Claim 1) as in claim 16. With respect to claim 17, the selecting step comprises selecting a stack having a plurality of removable layers (Claim 1). Regarding claim 18, the dry mounting step further comprises the step of removing air between the stack and the lens after the stack is dry mounted to the lens (Claim 5). For claim 19, the step of breaking an adhesive bond between the stack and an uppermost removable layer of the stack to remove the uppermost removable layer, the breaking step further comprising gripping and pulling a tab on the uppermost layer of the stack to remove the uppermost layer and expose a lower layer of the stack, wherein the adhesive bond is formed by an optically clear stack adhesive layer having a stack adhesive refractive index, wherein the stack adhesive layer refractive index, the lens refractive index, each removable layer refractive index, and the dry mount adhesive refractive index are matched to within about 0.2 (Claims 4 and 7). In claim 20, the step of dry mounting establishes a peel strength between the stack and the lens that is greater than a peel strength between each removable layer and the stack (Claim 1).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claim 1 – 4, 11, 12, 16 and 19 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

The term “high” in claim 6 and 7 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claims 5, 8 – 10, 13 – 15, 17, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to their dependency on the above rejected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 9 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 6,388,813) in view of Wang (US 2008/0151177).

As to claim 1, Wilson teaches eye protector 50 having a center portion defining a center of gaze of a wearer, the eye protector comprising: -a lens 55 configured to protect the wearer from projectiles, the lens having a lens refractive index;
an optically clear stack 10 attached to the lens, the stack comprising at least one removable layer 15 each removable layer having a removable layer refractive index; and 
an optically clear dry mount adhesive layer 20 attaching the stack to the lens, the dry mount adhesive layer forming a continuous and uninterrupted adhesive surface over at least the center portion, the dry mount adhesive layer having dry mount adhesive refractive index, 
Wilson does not teach the dry mount adhesive layer being self-wetting and attaching the stack to the lens so that air between the stack and the lens can be removed after the stack is attached to the lens.
Wang teaches a lens composed of a PMMA adhesive layer (see par. 23) for attaching the optical substrate to the protection layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive of Wilson with the adhesive of Wang in order to provide a cheap well-known adhesive to provide an improved adhesion of the stack.  
Wilson teaches the adhesive refractive index, and each removable lens refractive index are matched to within about 0.2 (see abstract).
It would have been obvious to one of ordinary skill in the art to provide the lens refractive index to be matched within about .02 in order to reduce glare (see Wilson Col. 2 lines 12-15).
As to claim 2, Wilson teaches the adhesive refractive index, and each removable lens refractive index are matched to within about 0.2 (see abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens refractive index, clear stack adhesive layer, and lens refractive index to be matched within about .02 in order to reduce glare (see Wilson Col. 2 lines 12-15).
As to claim 9, the combined references (see Wilson) teach the stack outer portions (see figure 3) having a stepped configuration to facilitate gripping.
As to claim 10, the combined references (see Wilson) teach the adhesive between the stack and the lens must be greater than the peel strength between the layers, otherwise the device would not function as taught. 
As to claim 11, Wilson teaches eye protector 50 having a center portion defining a center of gaze of a wearer, the eye protector comprising: -a lens 55 configured to protect the wearer from projectiles, the lens having a lens refractive index;
an optically clear stack 10 attached to the lens, the stack comprising at least one removable layer 15 each removable layer having a removable layer refractive index; and 
an optically clear dry mount adhesive layer 20 attaching the stack to the lens, the dry mount adhesive layer forming a continuous and uninterrupted adhesive surface over at least the center portion, the dry mount adhesive layer having dry mount adhesive refractive index, 
Wilson does not teach the dry mount adhesive layer being self-wetting and attaching the stack to the lens so that air between the stack and the lens can be removed after the stack is attached to the lens.
Wang teaches a lens composed of a PMMA adhesive layer (see par. 23) for attaching the optical substrate to the protection layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive of Wilson with the adhesive of Wang in order to provide a cheap well-known adhesive to provide an improved adhesion of the stack.  
Wilson teaches the adhesive refractive index, and each removable lens refractive index are matched to within about 0.2 (see abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens refractive index to be matched within about .02 in order to reduce glare (see Wilson Col. 2 lines 12-15).
As to claim 12, Wilson teaches the adhesive refractive index, and each removable lens refractive index are matched to within about 0.2 (see abstract).
It would have been obvious to one of ordinary skill in the art to provide the lens refractive index, clear stack adhesive layer, and lens refractive index to be matched within about .02 in order to reduce glare (see Wilson Col. 2 lines 12-15).
As to claim 13, the combined references (see Wang) teaches the adhesive being PMMA (see par. 23).
As to claim 14, the combined references (see Wilson) teach the stack outer portions (see figure 3) having a stepped configuration to facilitate gripping.
As to claim 15, the combined references (see Wilson) teach the adhesive between the stack and the lens must be greater than the peel strength between the layers, otherwise the device would not function as taught. 

Claims 3 – 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 6,388,813) in view of Wang (US 2008/0151177) as applied to claim 1 above, and in further view of Park (US 5,806,102).

The combined references teach the limitations of claim 3, except the lens having a polycarbonate lens.
Park teaches a helmet lens having a polycarbonate lens (see claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lens material of the combined references with the polycarbonate of Park in order to provide a cheap, well known material to provide sufficient protection to the wearer.  The material is the same as the claimed invention and therefore must have the same refractive index. 
As to claim 4, the combined references (see Wilson) teach the removable layers being made of PET (see column 3, line 16) and therefore must have the same refractive index as the applicant's.
As to claim 5, the combined references (see Wang) teaches the adhesive being PMMA (see par. 23).
As to claim 8, the combined references (see Wilson) teach the lens being attached to a helmet (see figure 1-2).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 6,388,813) in view of Wang (US 2008/0151177) as applied to claims 1-5 above, and in further view of Arnold (US 6,922,850).
The combined references teach all the limitations of claims 6-7 except the silicone adhesive.
Arnold teaches a shield 6 attached to a lens 1 via silicone.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive of the combined references with the silicone of Arnold as it is a well-known adhesive that is easy to remove as it does not adhere (see claim 1 of Arnold).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        August 24, 2022